DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to amendments/remarks for application 17419756 filed on 08/04/2022. Claims 1-15 are presented for examination.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “rendering engine”, “analysis engine” and “applet engine” in claims 1-8.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Corresponding structures of the engines can be found in [0034] of the specification of the instant application, where it recites that the engines are implemented by a processor.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Prior Art Rejections
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Paquette et al. (US Patent Pub. No. 2009/0303256 A1) in view of Oda (Japan Patent Publication JP2008152378) and Marculescu (Ana Marculescu-MouseMeter)
Regarding claim 1, Paquette teaches an apparatus (Paquette, Fig. 1, system 100; Paquette, [0012], system comprises a controller) comprising: 
a rendering engine to render an image to a display, wherein the image includes a pointer (Paquette, [0029], display a pointer or cursor associated with an input device on displays); 
an input interface associated with the pointer to receive movement data (Paquette, Fig. 1, input device 115 includes mouse, keyboard, audio input device and pen interface device, is communicatively coupled to computer system); 
an analysis engine to process the movement data to determine whether the movement data represents a command to locate the pointer on the display (Paquette, [0035], control an animation of the cursor or pointer to provide attention to the cursor, based upon a stimulation event or a predetermined event (e.g., passing of a predetermined period of time) detected by the computer system; Paquette, [0042], mouse movement may be detected and deciphered as a stimulation event); and 
an applet engine to execute an applet upon receiving the command, wherein the applet generates an animation to provide a location of the pointer (Paquette, [0035], a reaction that includes highlighting or animating of the pointer or cursor is performed in response to a stimulation event that occurs after a termination of a predetermined idle time associated with the cursor or pointer; the request to highlight or accentuate the cursor/pointer may be provided by an application or any application pointer interface (API); Paquette, [0036], provide the user with an indication of the location of the cursor).
Paquette does not seem to explicitly teach the animation/indication is a pop-up window. However, in a related art of providing an indication a location of a cursor in a multi-display system, Oda teaches an animation/indication of a pop-up window to provide a location of a pointer (Oda, [0048] and Fig. 5, pop-up window PW with marker MK indicating the current position of pointer P).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the pop-up window of Oda as the animation in the system of Paquette. The suggestion/motivation would have been in order to allow the user to locate the cursor/pointer by just looking at the main screen (Oda, [0049]).
Paquette in view of Oda does not seem to explicitly teach the pop-up window provide text based information indicating a location of the pointer.
However, in a related art of locating the whereabout of a pointer/cursor, Marculescu teaches a software/interface that includes both visual and textual information about the location of a pointer/cursor (Marculescu, page 1, 4th paragraph, details about your mouse including coordinate, and eye automatically follow the mouse cursor; Marculescu, page 4, sample interface of MouseMeter).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the interface of Marculescu as the pop-up window of Paquette in view of Oda. The suggestion/motivation would have been in order to provide more information using an intuitive interface to tell the whereabout of the pointer/cursor by providing text based information as well (Marculescu, page 1, 2nd and 3rd paragraph, intuitive interface and easy to work with).
Regarding claim 2, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 1 and further teaches the analysis engine is to process the movement data to determine whether a pattern of pointer movement represents the command (Paquette, [0042]-[0043], determine if the mouse input device is being moved in a predetermined manner, e.g., a left to right movement of rapid succession, to determine whether the user is attempting to locate the cursor).
Regarding claim 4, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 2 and further teaches the pattern of pointer movement is a linear oscillation motion (Paquette, [0042]-[0043], determine if the mouse input device is being moved in a predetermined manner, e.g., a left to right movement of rapid succession, to determine whether the user is attempting to locate the cursor). 
Regarding claim 5, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 1 and further teaches the analysis engine is to process the movement data after a period of inactivity (Paquette, [0040], the cursor controller may react to the stimulation event after a predetermined period of idle time has expired).
Regarding claim 6, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 1 and further teaches the rendering engine is to highlight the pointer upon receiving the command (Paquette, [0029], the computer system may animate the cursor to provide a highlighting effect).
Regarding claim 7, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 6 and further teaches the rendering engine is to increase brightness of a region surrounding the pointer (Paquette, [0047], a moving ring surrounding surrounded by a brighter flashing background is to quickly provide an indication to the user as to the location of the cursor).
Regarding claim 8, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 6 and further teaches the rendering engine is to decrease brightness outside of the region surrounding the pointer (Paquette, [0047], dimming of a substantial portion of the display device with the exception of a small area around the cursor).
Regarding claim 9, Paquette teaches a method comprising: 
displaying an image having a pointer, wherein the pointer is to blend with a background (Paquette, [0029], display a pointer or cursor associated with an input device on displays; Paquette, [0006]-[0007], user may lose track of the cursor with the content displayed, i.e. blended); 
receiving user input via a pointer input device (Paquette, Fig. 1, input device 115 includes mouse, keyboard, audio input device and pen interface device, is communicatively coupled to computer system); 
determining whether the user input represents a command to locate the pointer within the background (Paquette, [0035], control an animation of the cursor or pointer to provide attention to the cursor, based upon a stimulation event or a predetermined event (e.g., passing of a predetermined period of time) detected by the computer system; Paquette, [0042], mouse movement may be detected and deciphered as a stimulation event); and 
rendering an animation upon receiving the command, wherein the animation provides a location of the pointer (Paquette, [0035], a reaction that includes highlighting or animating of the pointer or cursor is performed in response to a stimulation event that occurs after a termination of a predetermined idle time associated with the cursor or pointer; the request to highlight or accentuate the cursor/pointer may be provided by an application or any application pointer interface (API); Paquette, [0036], provide the user with an indication of the location of the cursor).
Paquette does not seem to explicitly teach the animation/indication is an applet window. However, in a related art of providing an indication a location of a cursor in a multi-display system, Oda teaches an animation/indication of an applet window to provide a location of a pointer (Oda, [0048] and Fig. 5, pop-up window PW with marker MK indicating the current position of pointer P).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the applet window of Oda as the animation in the system of Paquette. The suggestion/motivation would have been in order to allow the user to locate the cursor/pointer by just looking at the main screen (Oda, [0049]).
Paquette in view of Oda does not seem to explicitly teach the applet window provide text based information indicating a location of the pointer.
However, in a related art of locating the whereabout of a pointer/cursor, Marculescu teaches a software/interface that includes both visual and textual information about the location of a pointer/cursor (Marculescu, page 1, 4th paragraph, details about your mouse including coordinate, and eye automatically follow the mouse cursor; Marculescu, page 4, sample interface of MouseMeter).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the interface of Marculescu as the applet window of Paquette in view of Oda. The suggestion/motivation would have been in order to provide more information using an intuitive interface to tell the whereabout of the pointer/cursor by providing text based information as well (Marculescu, page 1, 2nd and 3rd paragraph, intuitive interface and easy to work with).
Regarding claim 10, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 9 and further teaches determining whether the user input represents the command comprises identifying a pattern of the pointer movement (Paquette, [0042]-[0043], determine if the mouse input device is being moved in a predetermined manner, e.g., a left to right movement of rapid succession, to determine whether the user is attempting to locate the cursor).
Regarding claim 12, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 9 and further teaches receiving user input comprises receiving user input after a period of inactivity (Paquette, [0040], the cursor controller may react to the stimulation event after a predetermined period of idle time has expired).
Regarding claim 13, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 9 and further teaches highlighting the pointer upon receiving the command (Paquette, [0029], the computer system may animate the cursor to provide a highlighting effect).
Regarding claim 14, Paquette teaches a non-transitory machine-readable storage medium encoded with instructions executable by a processor (Paquette, [0013], computer readable program storage device, executed by a computer, i.e. including a processor), the non-transitory machine-readable storage medium comprising instructions to: 
render an image to a display, wherein the image includes a pointer blended into a background (Paquette, [0029], display a pointer or cursor associated with an input device on displays; Paquette, [0006]-[0007], user may lose track of the cursor with the content displayed, i.e. blended); 
receive user input via an input interface (Paquette, Fig. 1, input device 115 includes mouse, keyboard, audio input device and pen interface device, is communicatively coupled to computer system); 
identify motions from the user input that represent a command to locate the pointer within the background (Paquette, [0035], control an animation of the cursor or pointer to provide attention to the cursor, based upon a stimulation event or a predetermined event (e.g., passing of a predetermined period of time) detected by the computer system; Paquette, [0042], mouse movement may be detected and deciphered as a stimulation event); 
render an animation upon receiving the command (Paquette, [0035], a reaction that includes highlighting or animating of the pointer or cursor is performed in response to a stimulation event that occurs after a termination of a predetermined idle time associated with the cursor or pointer; the request to highlight or accentuate the cursor/pointer may be provided by an application or any application pointer interface (API)); and 
provide a location of the pointer within the animation (Paquette, [0036], provide the user with an indication of the location of the cursor).
Paquette does not seem to explicitly teach the animation/indication is an applet window. However, in a related art of providing an indication a location of a cursor in a multi-display system, Oda teaches an animation/indication of an applet window to provide a location of a pointer (Oda, [0048] and Fig. 5, pop-up window PW with marker MK indicating the current position of pointer P).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to further include the applet window of Oda as the animation in the system of Paquette. The suggestion/motivation would have been in order to allow the user to locate the cursor/pointer by just looking at the main screen (Oda, [0049]).
Paquette in view of Oda does not seem to explicitly teach provide text based information indicating a location of the pointer within the applet window.
However, in a related art of locating the whereabout of a pointer/cursor, Marculescu teaches a software/interface that includes both visual and textual information about the location of a pointer/cursor (Marculescu, page 1, 4th paragraph, details about your mouse including coordinate, and eye automatically follow the mouse cursor; Marculescu, page 4, sample interface of MouseMeter).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to provide the interface of Marculescu as the applet window of Paquette in view of Oda. The suggestion/motivation would have been in order to provide more information using an intuitive interface to tell the whereabout of the pointer/cursor by providing text based information as well (Marculescu, page 1, 2nd and 3rd paragraph, intuitive interface and easy to work with).
Regarding claim 15, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 14 and further teaches highlight the pointer upon receiving the command (Paquette, [0029], the computer system may animate the cursor to provide a highlighting effect).

Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Paquette et al. (US Patent Pub. No. 2009/0303256 A1) in view of Oda (Japan Patent Publication JP2008152378), Marculescu (Ana Marculescu-MouseMeter) and Greenspan et al. (US Patent No. 10,372,202 B1)
Regarding claim 3, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 2, and further teaches various types of movements of the mouse may be detected and deciphered as a stimulation event in order to prompt a triggering of the animation of the cursor (Paquette, [0042]).
Paquette in view of Oda and Marculescu does not seem to explicitly teach the pattern of pointer movement is a circular motion. However, in a related art of providing an indication a location of a cursor in a multi-display system, Greenspan teach that users generally performs a circular motion when the users are unable to find the cursor (Greenspan, column 1, lines 29-33; Greenspan, column 9, lines 30-44).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a circular motion pattern to determine if the users are looking for a cursor as suggested by Greenspan in the system of Paquette in view of Oda and Marculescu. The suggestion/motivation would have been in order to make the system more intuitive and without further training the users, being that is generally the motion the users perform when looking for a cursor (Greenspan, column 1, lines 29-33; Greenspan, column 9, lines 30-44).
Regarding claim 11, Paquette in view of Oda and Marculescu teaches the limitations of the parent claim 10, and further teaches various types of movements of the mouse may be detected and deciphered as a stimulation event in order to prompt a triggering of the animation of the cursor (Paquette, [0042]).
Paquette in view of Oda and Marculescu does not seem to explicitly teach determining whether the pattern of pointer movement is a circular motion. However, in a related art of providing an indication a location of a cursor in a multi-display system, Greenspan teach that users generally performs a circular motion when the users are unable to find the cursor (Greenspan, column 1, lines 29-33; Greenspan, column 9, lines 30-44).
Before the time of the first effective filing of the claimed invention, it would have been obvious to a person ordinary skill in the art to use a circular motion pattern to determine if the users are looking for a cursor as suggested by Greenspan in the system of Paquette in view of Oda and Marculescu. The suggestion/motivation would have been in order to make the system more intuitive and without further training the users, being that is generally the motion the users perform when looking for a cursor (Greenspan, column 1, lines 29-33; Greenspan, column 9, lines 30-44).

Response to Arguments
Applicant’s arguments with respect to claims 1-15 as amended have been considered but are moot because the arguments do not apply to the current reference combination including the new reference of Marculescu being used in the current rejections under new grounds of rejection necessitated by amendment.  See above rejections for full detail.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487. The examiner can normally be reached M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONG HUI LIANG/Primary Examiner, Art Unit 2693